DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention I drawn to claims 1-9 in the reply filed on 11/03/2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansell U.S. Patent No. (5,183,664) in view of Schonemyr et al. U.S. Publication No. (2007/0042198 A1). 

coating at least a portion of a medical grade film with the adhesive formulation (abstract).  
Ansell substantially discloses the invention as claimed except a silane quaternary ammonium salt with an adhesive to form an adhesive formulation.
Schonemyr et al. discloses an adhesive formulation for use with a wound dressing [adhesive dressings, as discussed in [0057]] comprising: silane quaternary ammonium salt an antimicrobial substance [0016]. 
In view of the teachings of Schonemyr et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive formulation of Ansell by incorporating silane quaternary ammonium salt  that prevents microbiological contamination by destroying (killing), inhibiting the growth or reproduction of, and/or removing microorganisms, such as bacteria, fungi, yeasts, algae, and virus [0002] of Schonemyr et al.
With respect to claim 2, the combination of Ansell/ Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film, i.e. transparent film, ([Col.5], lines 9-18) inherently has a first side and a second side; and coating at 
With respect to claim 3, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film, , i.e. transparent film, ([Col.5], lines 9-18) inherently has a first side and a second side; and coating at least a portion of the medical grade film with the adhesive formulation comprises coating the first side and the second side (abstract).  
With respect to claim 4, the combination of Ansell/ Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film is a transparent film ([Col.5], lines 9-18).  
With respect to claim 5, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film is a 1-mil polyurethane film ([Col.5], line 12-15); in ([Col.5], lines 27-30), the polyurethane film has a thickness of 20 to 80 µm (30 µm is 1.181 mils).
With respect to claim 6, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses applying a release liner over the adhesive formulation coated onto the medical grade film ([Col.6], lines 36-58). 
With respect to claim 7, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Schonemyr et al. further teaches the silane quaternary ammonium salt is 3-(trimethoxysilyl) propyldimethyloctadecyl ammonium chloride [0025].  
With respect to claim 8, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the adhesive is an acrylic adhesive ([Col.8], lines 15-22).
Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses securing an intravenous needle on to a patient with the medical grade film coated with the adhesive formulation ([Col. 4], lines 62-65).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansell/Schonemyr et al.  as applied to claim 1 above, and further in view of Shah U.S. Patent No. (6,492,012).
With respect to claim 9, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed except coating at least a portion of a medical grade film with the adhesive formulation is performed using a knife-over-roll method.
Shah however, teaches a process for producing a polymer coating on fabric materials and other porous substrates ([Col.1], lines 7-11).  Shah teaches another commonly-used method to produce thermoplastic coatings on fabrics is called "knife-over-roll” This method is also used to apply a thin sheet of elastomeric polymer onto a fabric. The knife-over-roll method melts the elastomeric polymer material. A special tool, or "knife," applies a thin layer of the melted elastomeric polymer material onto the roll and is then transferred onto the fabric. The elastomeric polymer material cools and produces a thin sheet of polymer on the fabric material ([Col.1], lines 60-38).
In view of the teachings of Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of preparing a film dressing of Ansell/Schonemyr et al. by incorporating the technique of coating at least a portion of a medical grade film with the adhesive formulation is performed using a knife-over-roll 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.